 

Exhibit 10.13

CONFIRMATION OF GUARANTEES AND CONFIRMATION

AND AMENDMENT OF OTHER INCIDENTAL DOCUMENTS

THIS CONFIRMATION OF GUARANTEES AND CONFIRMATION AND AMENDMENT OF OTHER
INCIDENTAL DOCUMENTS (this “Confirmation”) is made as of November 1, 2006 by
FIVE STAR QUALITY CARE, INC., a Maryland corporation (the “Guarantor”), FIVE
STAR QUALITY CARE TRUST, a Maryland business trust (the “Tenant”), FSQ, INC., a
Delaware corporation (the “Tenant Pledgor”), each of the parties identified on
the signature page hereof as a subtenant pledgor (collectively, the “Subtenant
Pledgors”) and each of the parties identified on the signature page hereof as a
subtenant (collectively, the “Subtenants”) for the benefit of each of the
parties identified on the signature page hereof as a landlord (collectively, the
“Landlords”).

W I T N E S S E T H :

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease dated as of May 17, 2005, that certain Second Amendment to
Second Amended and Restated Lease Agreement dated as of June 3, 2005, that
certain Third Amendment to Second Amended and Restated Lease Agreement dated as
of October 31, 2005, that certain other Third Amendment to Second Amended and
Restated Lease Agreement dated as of December 30, 2005, that certain Letter
Agreement dated as of March 13, 2006, that certain Fifth Amendment to Second
Amended and Restated Lease Agreement dated as of September 1, 2006, that certain
Sixth Amendment to Second Amended and Restated Lease Agreement dated as of
October 1, 2006, and that certain Seventh Amendment to Second Amended and
Restated Lease Agreement dated as of October 1, 2006 (as so amended, the
“Consolidated Lease”), the Landlords lease to the Tenant, and the Tenant leases
from the Landlords, certain property, all as more particularly described in the
Consolidated Lease; and

WHEREAS, the payment and performance obligations of the Tenant with respect to
the Consolidated Lease are guaranteed by those certain Guaranty Agreements
described on Exhibit A attached hereto (collectively, the “Guarantees”); and

WHEREAS, the payment and performance obligations of the Tenant with respect to
the Consolidated Lease are further secured by the other Incidental Documents
(this and other capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Consolidated Lease); and


--------------------------------------------------------------------------------




 

WHEREAS, pursuant to an Eighth Amendment to Second Amended and Restated Lease
Agreement, dated as of the date hereof (the “Eighth Amendment”), the
Consolidated Lease is being amended to add certain property, as more
particularly described in the Eighth Amendment;

WHEREAS, the Tenant intends to enter into a sublease (the “Sublease”) with Five
Star Quality Care-GA, LLC, a Delaware limited liability company (“FVE-GA”) to
sublease the property being added to the Consolidated Lease pursuant to the
Eighth Amendment to FVE-GA;

WHEREAS, in connection with, and as a condition precedent to, the execution of
the Eighth Amendment by the Landlords, the Landlords have required that the
parties hereto confirm that the Guarantees and the other Incidental Documents
remain in full force and effect and apply to the Consolidated Lease as amended
by the Eighth Amendment; and

WHEREAS, in connection with the execution of the Eighth Amendment and the
Sublease, the parties hereto wish to amend certain of the Incidental Documents,
including (i) the Security Agreement, dated as of December 31, 2001, by and
among certain of the Subtenants and certain of the Landlords, as amended and
confirmed from time to time (the “Subtenant Security Agreement”); (ii) the
Security Agreement, dated as of December 31, 2001, by and among the Tenant and
certain of the Landlords, as amended and confirmed from time to time (the
“Tenant Security Agreement”); and (iii) the Second Amended and Restated Pledge
of Stock and Membership Interests Agreement, dated as of May 6, 2005, made by
the Subtenant Pledgors for the benefit of the Landlords, as amended and
confirmed from time to time (the “Subtenant Pledge Agreement”), all subject to
and upon the terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.             Amendment of Subtenant Security Agreement.  The Subtenant
Security Agreement is hereby amended by: (i) deleting the following paragraph 25
from Exhibit A attached thereto:

25.           Amended and Restated Sublease Agreement, dated June 3, 2005, by
and between Five Star Quality Care Trust, a Maryland business trust, and Five
Star Quality Care-GA, LLC, a Delaware limited liability company.


--------------------------------------------------------------------------------




 

(ii) inserting the following new paragraph at the end of Exhibit A attached
thereto:

Second Amended and Restated Sublease Agreement, dated November 1, 2006, by and
between Five Star Quality Care Trust, a Maryland business trust, and Five Star
Quality Care-GA, LLC, a Delaware limited liability company.

and (iii) inserting the following in the appropriate order on Schedule 2
attached thereto:

GEORGIA:

MARSH VIEW SENIOR LIVING

Five Star Quality Care-GA, LLC

 

7410 Skidaway Road

 

 

Savannah, GA 31406-6446

 

 

2.             Amendment of Tenant Security Agreement.  The Tenant Security
Agreement is hereby amended by inserting the following in the appropriate order
on Schedule 2 attached thereto:

GEORGIA:

SENIOR LIVING OF MARSH VIEW
7410 Skidaway Road
Savannah, GA  31406-6446

3.             Amendment of Subtenant Pledge Agreement.  The Subtenant Pledge
Agreement is hereby amended by (i) deleting the following paragraph 25 from
Exhibit A attached thereto:

25.           Amended and Restated Sublease Agreement, dated June 3, 2005, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-GA, LLC, a Delaware limited liability
company, as subtenant.

and (ii) inserting the following new paragraph at the end of Exhibit A attached
thereto:

Second Amended and Restated Sublease Agreement, dated November 1, 2006, by and
between Five Star Quality Care Trust, a Maryland business trust, as sublandlord,
and Five Star Quality Care-GA, LLC, a Delaware limited liability company, as
subtenant.

4.             Confirmation of Guarantees.  Each of the parties to the
Guarantees hereby confirms that all references in the Guarantees to the “Master
Lease” or the “Lease” shall refer to the Consolidated Lease as amended by the
Eighth Amendment and the Guarantees are hereby ratified and confirmed in all
respects.


--------------------------------------------------------------------------------




 

5.             Confirmation of Other Incidental Documents.  Each of the parties
to the Incidental Documents (other than the Guarantees) hereby confirms that all
references in such Incidental Documents to the “Master Lease”, the “Lease” or
the “Second Amended Lease” shall refer to the Consolidated Lease as amended by
the Eighth Amendment and that such Incidental Documents, as amended by this
Confirmation, are hereby ratified and confirmed in all respects.

6.             No Impairment, Etc.  The obligations, covenants, agreements and
duties of the guarantors under the Guarantees shall not be impaired in any
manner by the execution and delivery of the Eighth Amendment, the Guarantees,
the other Incidental Documents, or any amendments, changes or modifications
thereof, and in no event shall any ratification or confirmation of such
Guarantees or such other Incidental Documents, or the obligations, covenants,
agreements and the duties of the guarantors thereunder or of the parties under
the other Incidental Documents, including, without limitation, this
Confirmation, be required in connection with any such amendment, change or
modification.

[Signatures on following page.]


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Confirmation to be duly
executed, as a sealed instrument, as of the date first set forth above.

GUARANTOR:

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial

 

 

Officer and Assistant Secretary

 

 

 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial

 

 

Officer and Assistant Secretary

 

 

 

 

TENANT PLEDGOR:

 

 

 

FSQ, INC.

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial

 

 

Officer and Assistant Secretary

 


--------------------------------------------------------------------------------




 

SUBTENANT PLEDGORS:

 

 

 

FSQ, INC., FIVE STAR QUALITY CARE

 

TRUST, FVEST. JOE, INC., FIVE STAR

 

QUALITY CARE-CA, INC., FIVE STAR

 

QUALITY CARE-CA II, INC., FIVE STAR

 

QUALITY CARE-CO, INC., THE

 

HEARTLANDS RETIREMENT COMMUNITY-

 

ELLICOTT CITY I, INC., FIVE STAR

 

QUALITY CARE-GA, INC., FIVE STAR

 

QUALITY CARE-IA, INC., FIVE STAR

 

QUALITY CARE-NE, INC., FIVE STAR

 

QUALITY CARE-WI, INC. and LIFETRUST

 

AMERICA, INC.

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial Officer and Assistant Secretary of each of the
foregoing entities

 

 

 

 

LIFETRUST PROPERTIES, L.L.C.

 

 

 

By:

LifeTrust America Inc.,

 

 

Its Sole Member

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial

 

 

Officer and Assistant Secretary

 


--------------------------------------------------------------------------------




 

SUBTENANTS:

 

 

 

FIVE STAR QUALITY CARE-AZ, LLC, FIVE
STAR QUALITY CARE-CA, LLC,
FIVE STAR QUALITY CARE-CA II, LLC,
FIVE STAR QUALITY CARE-COLORADO, LLC,
FIVE STAR QUALITY CARE-CT, LLC,
FIVE STAR QUALITY CARE-FL, LLC,
FIVE STAR QUALITY CARE-GA, LLC,
FIVE STAR QUALITY CARE-GHV, LLC,
FIVE STAR QUALITY CARE-IA, LLC,
FIVE STAR QUALITY CARE-IL, LLC,
FIVE STAR QUALITY CARE-KS, LLC,
FIVE STAR QUALITY CARE-MD, LLC,
FIVE STAR QUALITY CARE-MO, LLC,
FIVE STAR QUALITY CARE-MS, LLC,
FIVE STAR QUALITY CARE-NE, LLC,
FIVE STAR QUALITY CARE-NC, LLC
FIVE STAR QUALITY CARE-WI, LLC,
FIVE STAR QUALITY CARE-WY, LLC,
FIVE STAR QUALITY CARE-VA, LLC,
FIVE STAR QUALITY CARE-CA, INC.,
FIVE STAR QUALITY CARE-IA, INC.,
FIVE STAR QUALITY CARE-NE, INC.,
MORNINGSIDE OF GALLATIN, LLC,
THE HEARTLANDS RETIREMENT COMMUNITY —
ELLICOTT CITY I, INC. and
MORNINGSIDE OF BELMONT, LLC

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

Treasurer, Chief Financial

 

 

Officer and Assistant Secretary

 

 

of each of the foregoing entities

 


--------------------------------------------------------------------------------




 

MORNINGSIDE OF ANDERSON, L.P.,

 

MORNINGSIDE OF ATHENS, LIMITED PARTNERSHIP,

 

MORNINGSIDE OF COLUMBUS, L.P.,

 

MORNINGSIDE OF DALTON, LIMITED PARTNERSHIP,

 

MORNINGSIDE OF EVANS, LIMITED PARTNERSHIP,

 

MORNINGSIDE OF GREENWOOD, L.P. and

 

MORNINGSIDE OF KENTUCKY, LIMITED PARTNERSHIP

 

 

 

By:

LifeTrust America, Inc.,

 

 

 

General Partner of each of the foregoing entities

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

Treasurer, Chief Financial

 

 

 

Officer and Assistant Secretary

 

 

 

 

 

 

MORNINGSIDE OF BELLGRADE, RICHMOND, LLC,

 

MORNINGSIDE OF CHARLOTTESVILLE, LLC,

 

MORNINGSIDE OF NEWPORT NEWS, LLC and

 

MORNINGSIDE OF SKIPWITH — RICHMOND, LLC

 

 

 

By:

LifeTrust America, Inc.,

 

 

 

Member of each of the foregoing entities

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

Treasurer, Chief Financial

 

 

 

Officer and Assistant Secretary

 

 


--------------------------------------------------------------------------------




 

 

LANDLORD:

 

 

 

HRES2 PROPERTIES TRUST,

 

SPTIHS PROPERTIES TRUST,

 

SPT-MICHIGAN TRUST,

 

SPTMNR PROPERTIES TRUST,

 

SNH CHS PROPERTIES TRUST,

 

ELLICOTT CITY LAND I, LLC,

 

ELLICOTT CITY LAND II, LLC,

 

SNH/LTA PROPERTIES TRUST and

 

SNH/LTA PROPERTIES GA LLC

 

 

 

By:

/s/ John R. Hoadley

 

 

John R. Hoadley

 

 

Treasurer of each of the foregoing entities

 


--------------------------------------------------------------------------------




 

EXHIBIT A

GUARANTEES

1.                                       Guaranty Agreement, dated as of
December 31, 2001, made by Guarantor in favor of HRES2 Properties Trust, SPTIHS
Properties Trust, SPT-Michigan Trust and SPTMNR Properties Trust.

2.                                       Guaranty Agreement, dated as of October
25, 2002, made by Guarantor in favor of SNH CHS Properties Trust.

3.                                       Guaranty Agreement, dated as of October
25, 2002, made by certain of the Subtenants in favor of SNH CHS Properties Trust
(the “Subtenant Guaranty”).

The Guarantees were confirmed pursuant to (i) that certain Confirmation of
Guarantees and Security Documents, dated as of March 1, 2004, made by certain of
the parties hereto; (ii) that certain Confirmation of Guarantees and Other
Incidental Documents, dated as of June 23, 2004, made by certain of the parties
hereto; (iii) that certain Confirmation of Guarantees and Other Incidental
Documents, dated as of November 19, 2004, made by certain of the parties hereto;
(iv) that certain Confirmation of Guarantees and Confirmation and Amendment of
Other Incidental Documents, dated as of June 3, 2005, made by certain of the
parties hereto; (v) that certain Confirmation of Guarantees and Confirmation and
Amendment of Other Incidental Documents, dated as of October 31, 2005, made by
certain of the parties hereto; (vi) that certain Confirmation of Guarantees and
Confirmation and Amendment of Other Incidental Documents, dated as of September
1, 2006, made by certain of the parties hereto; and (vii) that certain
Confirmation of Guarantees and Confirmation and Amendment of Other Incidental
Documents, dated as of October 1, 2006, made by certain of the parties hereto.


--------------------------------------------------------------------------------